600 S.E.2d 858 (2004)
STATE
v.
David Franklin HURT.
No. 192A04.
Supreme Court of North Carolina.
July 9, 2004.
Barbara Blackman, Assistant Appellate Defender, for Hurt.
James C. Gaither, District Attorney, for State.
The following order has been entered on the motion filed on the 8th day of July 2004 by Attorney General for Extension of Time *859 to File Reply to Motion for Appropriate Relief:
"Motion Allowed. Attorney General shall have up to and including the 30th day of July 2004 to file response with this Court. By order of the Court in conference this the 9th day of July 2004."